
	

116 S729 PCS: To prohibit the use of funds to Federal agencies to establish a panel, task force, advisory committee, or other effort to challenge the scientific consensus on climate change, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 35116th CONGRESS1st Session
		S. 729
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2019
			Mr. Schumer (for himself, Mr. Carper, Mr. Reed, Mr. Van Hollen, Mr. Whitehouse, Mr. Markey, Mr. Schatz, Ms. Smith, Mr. Blumenthal, Mrs. Shaheen, Mr. Booker, Ms. Stabenow, Ms. Klobuchar, Ms. Hassan, Mr. Merkley, and Mrs. Feinstein) introduced the following bill; which was read the first time
		
		March 11, 2019Read the second time and placed on the calendarA BILL
		To prohibit the use of funds to Federal agencies to establish a panel, task
			 force,
			 advisory committee, or other effort to challenge the scientific consensus
			 on climate
			 change, and for other purposes.
	
	
		1.Prohibition on use of funds to challenge scientific consensus
			 on
 climate changeNo amounts appropriated or otherwise made available to a Federal agency (as defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903) and including the Executive Office of the President) may be used to establish or operate a panel, task force, other advisory committee, or other effort intended to challenge the scientific consensus on climate change, as presented in the assessment required under section 106 of the Global Change Research Act of 1990 (15 U.S.C. 2936).
		
	March 11, 2019Read the second time and placed on the calendar